Citation Nr: 0624732	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-18 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to separate 10 percent ratings for each ear 
for service-connected tinnitus.

2.  Entitlement to an initial disability rating in excess of 
20 percent for a right shoulder disability.

3.  Entitlement to an initial disability rating in excess of 
20 percent for a left shoulder disability.

4.  Entitlement to an initial disability rating in excess of 
10 percent, prior to April 24, 2003; thereafter, in excess of 
20 percent for a cervical spine disability.

5.  Entitlement to an initial disability rating in excess of 
10 percent for a lumbar spine disability.

6.  Entitlement to an initial compensable evaluation for 
tinea pedis.

7.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

8.  Entitlement to service connection for chronic fatigue 
syndrome.

9.  Entitlement to service connection for cold sores.

10.  Entitlement to service connection for bronchitis.

11.  Entitlement to service connection for a depressive 
disorder.

12.  Entitlement to an effective date prior to April 4, 2002, 
for the grant of individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
January 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2002 and April 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Anchorage, Alaska.

In a February 2002 rating decision, the veteran was awarded 
service connection for tinnitus and assigned a 10 percent 
disability evaluation.  In January 2003, veteran's 
representative alleged that he was entitled to a separate 
10 percent evaluation for each ear.  In April 2003, the RO 
held that a clear and unmistakable error (CUE) was not found 
in the evaluation of the veteran's service-connected tinnitus 
and continued the 10 percent evaluation.  The 
representative's statement should have been construed as a 
notice of disagreement with the February 2002 decision rather 
than a new CUE claim.  Thus, the matter before the Board is 
that of entitlement to a separate 10 percent evaluation for 
each ear.  

The issues of entitlement to an initial disability rating in 
excess of 20 percent for a right shoulder disability; an 
initial disability rating in excess of 20 percent for a left 
shoulder disability; an initial disability rating in excess 
of 10 percent, prior to April 24, 2003; thereafter, in excess 
of 20 percent for a cervical spine disability; an initial 
disability rating in excess of 10 percent for a lumbar spine 
disability; an initial compensable evaluation for tinea; an 
initial compensable evaluation for hemorrhoids; service 
connection for chronic fatigue syndrome; service connection 
for cold sores; service connection for bronchitis; service 
connection for a depressive disorder; and an effective date 
prior to April 4, 2002, for the grant of individual 
unemployability, are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran is in receipt of the maximum schedular disability 
rating available under Diagnostic Code 6260 for his service-
connected tinnitus.  


CONCLUSION OF LAW

There is no legal basis for the assignment of separate 10 
percent evaluations for "bilateral" tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, provides for, among 
other things, notice and assistance to claimants under 
certain circumstances, when the law is dispositive as in the 
instant claim, the VCAA is not applicable.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); VAOPGCPREC 2-2004.   

Analysis

Tinnitus is evaluated pursuant to the provisions of 
Diagnostic Code 6260, which was revised effective June 23, 
2003, to clarify existing VA practice that only a single 10 
percent evaluation is assigned for tinnitus, whether the 
sound is perceived as being in one ear, both ears, or in the 
head.  38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is perceived as unilateral or 
bilateral.  

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10-percent for 
tinnitus.  Therefore, the veteran's claim for separate 10 
percent ratings for each ear for his service-connected 
tinnitus must be denied under both the new and old versions 
of the regulation.  As the disposition of this claim is based 
on the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to separate 10 percent evaluations for each ear 
for service-connected tinnitus is denied.  


REMAND

The Board notes that the veteran was awarded service 
connection for a right shoulder disability, a left shoulder 
disability, a lumbar spine disability, a cervical spine 
disability, tinea pedis, and hemorrhoids by means of a 
February 2002 rating decision.  At that time, the RO denied 
entitlement to service connection for cold sores, a 
depressive disorder, bronchitis, and chronic muscle fatigue.  
Notice of the February 2002 decision was sent in May 2002.  
In a July 2002 rating decision, the RO held that individual 
unemployability was warranted effective April 4, 2002.  

In April 2003, the veteran presented a timely notice of 
disagreement with regard to the disability evaluations for 
his service-connected right shoulder, left shoulder, lumbar 
spine, cervical spine, tinea pedis, and hemorrhoid 
disabilities.  He also disagreed with the denial of service 
connection for cold sores, a depressive disorder, bronchitis, 
and chronic muscle fatigue; and he disagreed with the 
effective date assigned to the grant of his individual 
unemployability.   The Board acknowledges that the RO 
readjudicated these matters in January and March 2004; 
however, there is no record that a statement of the case was 
issued to the veteran concerning these issues.  Accordingly, 
the Board is required to remand these issues to the RO for 
the issuance of a statement of the case.   See Manlicon v. 
West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following actions:

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case so 
that the veteran may have the opportunity 
to complete an appeal on the issues (if 
he so desires) by filing a timely 
substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


